DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Advisory
Claim 18 reports the Mz/Mw to be 500,000 to about 3,500,000.  Did applicant intend Mz instead of Mz/Mw?  Mz/Mw is typically up to about 100 (more typically about 2 to 11).  For example, a Mz/Mw within the claimed range with a composition having a Mw of 500,000 would have a corresponding Mz of 250,000,000,000 to 1,750,000,000,000.  

Claim Objection
In claim 22, “high molecular weight” should be replaced with “high molecular weight (HMW)” and “low molecular weight” should be replaced with “low molecular weight (LMW)” because LMW and HMW are not abbreviated previously.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,306,775 (herein Martin).
As to claim 21, Martin discloses a chromium catalyzed polymer composition (abstract and examples, such as example “CB1” in table E5).   The blend (composition) has a low molecular weight homopolymer component made with chromium (catalyzed) and a high molecular weight ethylene-hexene copolymer component also made with chromium.  See footnote 1.  These are the only two components, thus the composition is bimodal (two components with differing molecular weights).  The ESCR is reported as 127 hours.  The ESCR is measured in accordance with ASTM D1693.  See col. 6 in paragraph “(3)” discussing the ESCR.   

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,063,878 (herein Debras) as evidenced by US 2020/0385554 (herein Ribour)
As to claim 21, Debras discloses a chromium catalyzed (paragraph 143-145) polymer composition (abstract and examples).   The composition comprises low molecular weight homopolymer and a high molecular weight copolymer.  See abstract, col. 2, line 65 through col. 3, line 67 and examples.  The composition is bimodal.  See col. 1, lines 10-12 and examples.  The Bell ESCR is reported as 175 hours.  Ribour discloses that the bell ESCR (environmental stress crack resistance under Bell standard) is measured according to ASTM D1693.  See paragraph 198 of Ribour for evidence.

Claim(s) 1-2, 7-11, 15-16 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2019/096745 and/or the US counterpart US 2020/0385554 (herein Ribour).  
Note that US counterpart and the WO document are equivalent and both published and filed before the filing of the instant application.  The citations below are for the US application.
As to claims 1, 7-11, Ribour discloses a bimodal (paragraphs 129-130 and examples) comprising a fraction A (first fraction) that is a copolymer and fraction B (second fraction) that is a homopolymer. See paragraph 150.  The first fraction (copolymer) has a lower melt flow index (e.g. MI2) than the second fraction, therefore must have a higher molecular weight (melt flow is inversely proportional to the molecular weight).  See examples in table 1.   Thus, comprising a low molecular weight (LMW) polyethylene homopolymer and a high molecular weight (HMW) ethylene hexene copolymer.  See examples.  The density is reported in table 1 as 0.960 g/cc.  The high load melt index (190/21.6) to melt index (190/2.16) are exemplified as e.g. (resin 1 in table 1) as 173 and 3.8 respectively, which correlates to a ratio of about 45.5 (173/3.8), which is within the claimed range.  The ESCR is reported as 62 hours.  See table 2.  Ribour discloses that the bell ESCR (environmental stress crack resistance under Bell standard) is measured according to ASTM D1693.  See paragraph 198.
As to claim 2, the amount of the LMW (second reactor) is present in about 58 wt% and the HMW (first reactor) is present in about 42 wt%.  See resin 1 and all examples in table 1.
As to claim 15, the Mn is reported as about 12,000.  See table 1.
As to claim 15, the Mw is reported as about 85,000.  See table 1.
As to claim 19, the PDI (referred to as D in table 1, see paragraph 192) is 6.8 for resin 1.  Also see other examples.   
As to claim 20, applicant refers to Deslauriers in Macromolecular Symposia (2009), 282 with respect to the PSP2.  Deslauriers discloses that the PSP2 is calculated based on the density and the molecular weight.  Given that the molecular weight and density is the same as claimed, it is reasonable to take the position that the PSP2 would also be within the claimed range.
As to claim 21, Ribour discloses a chromium catalyzed (paragraph 143-145) polymer composition (abstract and examples).   The composition comprises a fraction A (first fraction) that is a copolymer and fraction B (second fraction) that is a homopolymer. See paragraph 150.  The first fraction (copolymer) has a lower melt flow index (e.g. MI2) than the second fraction, therefore must have a higher molecular weight (melt flow is inversely proportional to the molecular weight).  See examples in table 1.   The composition is bimodal.  See paragraphs 129-130 and examples.    The ESCR is reported as 62 hours.  See table 2.  Ribour discloses that the bell ESCR (environmental stress crack resistance under Bell standard) is measured according to ASTM D1693.  See paragraph 198.


Claim(s) 1-3, 6-11, 15-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0022214 (herein Davis).
As to claims 1, 7-11, Davis discloses polymer composition comprising a first component of a high molecular weight (HMW) copolymer (ethylene hexene copolymer) and a second component of a low molecular weight (LMW) homopolymer (polyethylene).  See abstract, paragraphs 12, 20, 21, 75 and examples (in table II).  These are the only two components, thus the composition is bimodal (two components with differing molecular weights).  The density of the composition is 0.950 to 0.960 g/cc and exemplified as 0.9545 g/cc.  See abstract, paragraph 22 and examples.  The high load melt index melt index ratio (MI21/M2) is taught as less than 60 (see claim 5 of Davis) and exemplified as 47.  See table II. The ESCR is at least 50 hours (paragraph 22) and exemplified as 127 hours.  The ESCR is measured in accordance with ASTM D1693.  See paragraph 68.
As to claim 2, the composition comprises 40 to 60 of the HMW and thus 60 to 40 of the LMW component.  See paragraph 24.  Also see examples, wherein they are present in 45.9 to 54.1 wt% respectively.  See table II.
As to claim 3, the LMW component has less than 0.1 long chain branches per 1000 carbon atoms.  See paragraph 21.
As to claim 6, the molecular weight of the HMW polymer is 150,000 to 375,000.  See paragraph 19.  Note that Davis generally refers to weight average molecular weight (Mw) and molecular weight interchangeably.  See paragraph 75 and examples.  
As to claim 15, the Mn is exemplified as e.g. 12,700 g/mol.  See table II.
As to claim 16, the Mw is exemplified as e.g. 121,000 g/mol.  See table II.
As to claim 19, the PDI (Mw/Mn) is exemplified as 7.53 and generally taught as 7 to 20.  See paragraph 22.
As to claim 20, applicant refers to Deslauriers in Macromolecular Symposia (2009), 282 with respect to the PSP2.  Deslauriers discloses that the PSP2 is calculated based on the density and the molecular weight.  Given that the molecular weight and density is the same as claimed, it is reasonable to take the position that the PSP2 would also be within the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over US 2003/017492 (herein Starita) as evidenced by Nairn "Polymer Structure and Characterization” 2007 (herein Nairn).
As to claim 22, Starita discloses an bimodal polymer composition (paragraph 52 and examples).  Specifically see paragraph 59, 94 and table therein teaching a composition comprising a high molecular weight (HMW) copolymer with a Mn of 34,200 and a Mw of 510,000 and a low molecular weight fraction (LMW) with a Mn of 37,600 and a Mw of 255,000.  See table in paragraph 94.  The ratio of Mw of HMW to mw of LMW is deduced to be 2 (510/255).  As to the Mp, Starita is silent.  However, it is known that the number average molecular weight (Mn) is very close to the peak molecular weight (Mp).  See pages 14-16 and figure 2.2 (note specifically that the Mw is larger than the Mp) of Nairn for evidence.   The ratio of Mn of the HMW to LMW is deduced to be about 1 (34,200/37,600).  Given that both the Mn ratio and the Mw ratio is within the claimed range and that the Mp is about the same as the Mn, it is reasonable to take the position that the ratio of Mp for the HMW and LMW would also be within the claimed range.
In the alternative, the molecular weights taught in the examples of Starita disclose the various Mn and Mw for the LMW and HMW components that lead to substantial overlap and it would have been obvious to have utilize any combination of these molecular weights including ones that lead to a ratio of Mp as claimed because of the closeness of Mn and Mp.

Claim(s) 4, 12-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/096745 and/or the US counterpart US 2020/0385554 (herein Ribour) in view of US 2015/0259444 (herein Rohatgi).
The discussion with respect to Ribour set-forth above is incorporated herein by reference.
Note that US counterpart and the WO document are equivalent and both published and filed before the filing of the instant application.  The citations below are for the US application.
As to claim 4, Ribour is silent on the Mw of the LMW polymer.
Rohatgi discloses similar compositions comprising LMW and HMW polyethylene polymers.  See examples and paragraph 146.  Rohatgi exemplified the LMW polymer as having a Mw of 69,100 (69.1 thoursand).  See table V.  Also note that all examples are within the claimed range.  
It would have been obvious at the time the invention was filed to have modified the composition of Ribour with a Mw within the claimed range for the LMW polymer as suggested by Rohatgi because one would want to utilize amounts taught as appropriate in the art for similar compositions that have improved processability and ESCR (see abstract, paragraphs 2, 139 and 142 of Rohatgi).   
As to claim 12, Ribour is silent on the melt index being within the claimed range.
Rohatgi discloses similar compositions comprising LMW and HMW polyethylene polymers.  See examples and paragraph 146.  Rohatgi discloses that the melt index (190/2.16) is between 0.1 and 0.9.  See paragraph 36.  Rohatgi discloses that this improves the ESCR and processability.  See abstract, paragraphs 2, 139 and 142 of Rohatgi.
It would have been obvious at the time the invention was filed to have modified the composition of Ribour with a melt index within the claimed range as suggested by Rohatgi because one would want to utilize amounts taught as appropriate in the art for similar compositions that have improved processability, ESCR and toughness (see abstract, paragraphs 2, 139 and 142 of Rohatgi).   
As to claim 13, Ribour is silent on the melt index being within the claimed range.
Rohatgi discloses similar compositions comprising LMW and HMW polyethylene polymers.  See examples and paragraph 146.  Rohatgi discloses that the HLMI (190/21.6) is between 30 and 80.  See paragraph 37.  Rohatgi discloses that this improves the ESCR and processability.  See abstract, paragraphs 2, 139 and 142 of Rohatgi.
It would have been obvious at the time the invention was filed to have modified the composition of Ribour with a HLMI within the claimed range as suggested by Rohatgi because one would want to utilize amounts taught as appropriate in the art for similar compositions that have improved processability, ESCR and toughness (see abstract, paragraphs 2, 139 and 142 of Rohatgi).   
As to claim 14, Ribour is silent on the melt index (190/10).  
Rohatgi discloses similar compositions comprising LMW and HMW polyethylene polymers.  See examples and paragraph 146.  Rohatgi discloses that the HLMI (190/21.6, also known as MI21) is between 15 and 75 and the melt index (190/2.16 also known as MI2) between 0.2 and 8 (paragraph 36-37).  Since the MI10 must be between the MI2 and MI21 (since a load of 10 kg would have a flow between that with a flow of 2.16 kg and 21.6 kg). In other words, the MI10 must be between about 1 and about 15 g/mol and thereby substantially overlapping the claimed range (also note the examples that are have similarly narrow ranges.  Rohatgi discloses that this improves the ESCR and processability.  See abstract, paragraphs 2, 139 and 142 of Rohatgi.
It would have been obvious at the time the invention was filed to have modified the composition of Ribour with a MI103 within the claimed range as suggested by Rohatgi because one would want to utilize amounts taught as appropriate in the art for similar compositions that have improved processability, ESCR and toughness (see abstract, paragraphs 2, 139 and 142 of Rohatgi).   
As to claim 17, Ribour is silent on the Mz within the claimed range.  
Rohatgi discloses similar compositions comprising LMW and HMW polyethylene polymers.  See examples and paragraph 146.  Rohatgi discloses that the Mz is beween 800,000 and 4,000,000 g/mol.  See paragraph 47.  Rohatgi discloses that this improves the ESCR and processability.  See abstract, paragraphs 2, 139 and 142 of Rohatgi.
It would have been obvious at the time the invention was filed to have modified the composition of Ribour with a Mz within the claimed range as suggested by Rohatgi because one would want to utilize amounts taught as appropriate in the art for similar compositions that have improved processability, ESCR and toughness (see abstract, paragraphs 2, 139 and 142 of Rohatgi).   

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/096745 and/or the US counterpart US 2020/0385554 (herein Ribour) in view of US 2007/0213205 (herein Mihan).
The discussion with respect to Ribour set-forth above is incorporated herein by reference.
Note that US counterpart and the WO document are equivalent and both published and filed before the filing of the instant application.  The citations below are for the US application.
As to claims 3 and 5, Ribour is silent on the short chain branches of the HMW copolymer.
Mihan discloses similar compositions comprising LMW and HMW polyethylene polymers.  See abstract, examples and paragraph 24.  Mihan discloses that the low molar mass (LMW) copolymer has 0.1 to 4 branches per 1000 carbon atoms and the high molar mass (HMW) has 2 to 40 branches per 1000 carbon atoms.  See paragraph 24.    Mihan discloses that the compositions thereof have improved mechanical properties and processability.  See paragraph 11-15 and examples.
It would have been obvious at the time the invention was filed to have modified the composition of Ribour with the number of branches within the claimed range for the LMW and HMW polymers as suggested by Mihan because one would want to utilize amounts taught as appropriate in the art for similar compositions that have improved processability and mechanical properties (see abstract, paragraphs 11-15 and examples of Mihan).   


Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art (US 2015/0259444 to Rohatgi) teaches a Mz/Mw up to about 12 (paragraph 44).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764